          Case 4:17-cv-01892-HSG Document 375 Filed 07/22/20 Page 1 of 4



      Michelle C. Yau (admitted Pro Hac Vice)             Todd Jackson (Cal. Bar No. 202598)
 1
      Mary J. Bortscheller (admitted Pro Hac Vice)        Nina Wasow (Cal. Bar No. 242047)
 2    Daniel Sutter (admitted Pro Hac Vice)               FEINBERG, JACKSON, WORTHMAN &
      COHEN MILSTEIN SELLERS & TOLL PLLC                  WASOW, LLP
 3    1100 New York Ave. NW ● Fifth Floor                 2030 Addison St. ● Suite 500
      Washington, DC 20005                                Berkeley, CA 94704
 4    Telephone: (202) 408-4600                           Telephone: (510) 269-7998
      Fax: (202) 408-4699                                 Fax: (510) 269-7994
 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                           OAKLAND DIVISION
10
     Charles Baird et al.,                           Case No: 4:17-cv-01892-HSG
11
                    Plaintiffs,                      STIPULATION AND [PROPOSED] ORDER
12                                                   TO MODIFY THE CASE SCHEDULE
            v.
13
     BlackRock Institutional Trust Company,
14   N.A., et al.,

15                  Defendants.

16

17
            Pursuant to Northern District of California Local Rule 6-2, Plaintiffs Charles Baird and Lauren
18
     Slayton (collectively, “Plaintiffs”) and Defendants BlackRock Institutional Trust Company, N.A.,
19
     Blackrock, Inc., the BlackRock, Inc. Retirement Committee, the Investment Committee of the
20
     Retirement Committee, the Administrative Committee of the Retirement Committee, the Management
21
     Development & Compensation Committee, Anne Ackerley, Catherine Bolz, Chip Castille, Marc
22
     Comerchero, Paige Dickow, Daniel A. Dunay, Any Engel, Nancy Everett, Joseph Feliciani, Jr.,
23
     Michael Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones, Milan Lint, Philippe
24
     Matsumoto, Katherine Nedl, John Perlowski, Ann Marie Petach, Andy Phillips, Kurt Schansinger,
25
     Tom Skrobe, Jeffrey A. Smith, Joel Davies, John Davis, and Laraine McKinnon (“collectively,
26
     “BlackRock”), by and through respective counsel, hereby stipulate and agree as follows:
27
            WHEREAS, on March 24, 2020, the Court entered a Case Management Scheduling Order
28


     Case No: 4:17-cv-01892-HSG: Stipulation and [Proposed] Order to Modify Case Schedule
                                                  Page 1 of 4
          Case 4:17-cv-01892-HSG Document 375 Filed 07/22/20 Page 2 of 4



 1   setting, among other things, rebuttal Reports due by 6/26/2020 and Close of Expert Discovery due
 2   by 7/17/2020.
 3           WHEREAS, on May 22, 2020, the parties exchanged opening expert reports.
 4           WHEREAS, Plaintiffs requested, and BlackRock agreed to, a two week extension to the
 5   deadlines for rebuttal reports and the close of expert discovery, due to COVID-19 related
 6   disruptions, including lack of childcare, for Plaintiffs’ counsel and Plaintiff’s expert witnesses who
 7   are preparing rebuttal reports.
 8           WHEREAS, Plaintiffs also requested, and BlackRock agreed to, dates certain for filing any
 9   motions for summary judgment and to reset the hearing date for dispositive motions to December 10,
10   2020.
11           WHEREAS, the parties have not requested any previous modification to March 24, 2020
12   Scheduling Order.
13           A declaration from Michelle C. Yau, setting for the reasons for the parties’ request, is
14   attached hereto as Exhibit A (“Yau Decl.”).
15           IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court that:
16           1.      The Parties agree there is good cause for a modest extension of the existing case
17   schedule, as detailed below, to accommodate COVID-19 related disruptions. Yau Decl. ¶ 3.
18           The Parties therefore stipulate and agree on the following case schedule:
19
                       Event                          Current Deadline              Proposed Deadline
20    Exchange of Opening Expert Reports                   5/22/2020                    Completed
      Exchange of Rebuttal Expert Reports                  6/26/2020                     7/10/2020
21    Close of Expert Discovery                            7/17/2020                      8/7/2020
22    Dispositive Motions Deadline                             ---                       9/24/2020
      Response to Dispositive Motions                         ---                       10/29/2020
23    Replies to Dispositive Motions                           ---                      11/19/2020
24    Dispositive Motion Hearing                     11/19/2020, 2:00 PM           12/10/2020, 2:00 PM
      Pretrial Conference                             2/9/2021, 3:00 PM             2/9/2021, 3:00 PM
25    Seven Day Bench Trial                           3/1/2021, 8:30 AM             3/1/2021, 8:30 AM
26

27

28


     Case No: 4:17-cv-01892-HSG: Stipulation and [Proposed] Order to Modify Case Schedule
                                                    Page 2 of 4
          Case 4:17-cv-01892-HSG Document 375 Filed 07/22/20 Page 3 of 4



 1          Dated: June 16, 2020
 2   COHEN MILSTEIN SELLERS & TOLL,                          O’MELVENY & MYERS LLP
     PLLC
 3
     /s/ Michelle C. Yau                                     _/s/ Meaghan VerGow                   __
 4   Michelle C. Yau                                         Meaghan VerGow
 5   Michelle C. Yau (admitted Pro Hac Vice)                 Meaghan VerGow (admitted Pro Hac Vice)
     Mary J. Bortscheller (admitted Pro Hac Vice)            Brian Boyle (Cal. Bar No. 126576)
 6                                                           1625 Eye Street, N.W.
     Daniel R. Sutter (admitted Pro Hac Vice)
                                                             Washington, D.C. 20006
 7   1100 New York Avenue, N.W.                              Tel: (202) 383-5504
     Suite 500, West Tower                                   Fax: (202) 383-5414
 8   Washington, D.C. 20005                                  mvergow@omm.com
     Tel: (202) 408-4600                                     bboyle@omm.com
 9   Fax: (202) 408-4699                                     mmccarthy@omm.com
10   khandorf@cohenmilstein.com
     myau@cohenmilstein.com                                  Randall W. Edwards (Cal. Bar No. 179053)
                                                             Adam M. Kaplan (Cal. Bar No. 298077)
11   jhorwitz@cohenmilstein.com                              Two Embarcadero Center, 28th Floor
                                                             San Francisco, CA 94111-3823
12   FEINBERG, JACKSON, WORTHMAN                             Tel: (415) 984-8700
     & WASOW, LLP                                            Fax: (415) 984-8701
13   Nina Wasow (Cal. Bar No. 242047)                        redwards@omm.com
     Todd Jackson (Cal. Bar No. 202598)
14   2030 Addison Street, Suite 500
     Berkeley, CA 94704                                      Attorneys for the Blackrock Defendants
15   Tel: (510) 269-7998
     Fax: (510) 269-7994
16   nina@feinbergjackson.com
     todd@feinbergjackson.com
17

18   Attorneys for Plaintiffs

19

20                                             ATTESTATION

21          I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred in

22   the filing of this document.

23   Dated: June 16, 2020                         By:       /s/ Michelle C. Yau
                                                           Michelle C. Yau
24

25

26

27

28


     Case No: 4:17-cv-01892-HSG: Stipulation and [Proposed] Order to Modify Case Schedule
                                                    Page 3 of 4
          Case 4:17-cv-01892-HSG Document 375 Filed 07/22/20 Page 4 of 4



 1

 2

 3                                        [PROPOSED] ORDER
 4          PURSUANT TO THE STIPULATION, IT IS SO ORDERED: the above Stipulation and
 5   Proposed Order Modify the Case Schedule is approved and all parties shall comply with its
 6   provisions.
 7

 8
     Dated: ______________________
                  7/22/2020                             ____________________________
 9

10                                                      U.S. District Court for the
                                                        Northern District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No: 4:17-cv-01892-HSG: Stipulation and [Proposed] Order to Modify Case Schedule
                                                 Page 4 of 4
